UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013. or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 0-27545 QUICK-MED TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 65-0797243 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 902 N.W. 4th Street GAINESVILLE, FLORIDA 32601 (Address of Principal Executive Offices) (Zip Code) (888) 835-2211 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, If Changes Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See the definitions of “large accelerate`d filer,” “accelerated filer” or “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As ofMay 20, 2013, there were 37,346,154 shares of common stock, par value $0.0001 per share, outstanding. QUICK-MED TECHNOLOGIES, INC. INDEX TO FORM 10-Q PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets as of March 31, 2013 and June 30, 2012(unaudited) 1 Condensed Statements of Operations for thethree andnine months ended March 31, 2013 and 2012 (unaudited) 2 Condensed Statement of Changes in Stockholders’ Deficit for the three monthsended March 31, 2013 (unaudited) 3 Condensed Statements of Cash Flows for the nine months ended March 31, 2013 and 2012 (unaudited) 4 Notes to Condensed Financial Statements (unaudited) 5 -13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 - 23 Item 3. Quantitative and Qualitative Disclosure About Market Risk 23 Item 4. Controls and Procedures 23-24 PART II OTHER INFORMATION Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Removed and Reserved 24 Item 5. Other Information 24 Item 6. Exhibits 24-25 SIGNATURES 25 Index PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS QUICK-MED TECHNOLOGIES, INC. CONDENSED FINANCIAL STATEMENTS AS OF AND FOR THE NINE MONTHS ENDED MARCH 31, 2 Index TABLE OF CONTENTS Condensed Financial Statements (unaudited): Condensed Balance Sheets as of March 31, 2013 and June 30, 2012 (unaudited) 1 Condensed Statements of Operations for the three and nine months ended March 31, 2013 and 2012 (unaudited) 2 Condensed Statement of Changes in Stockholders’ Deficit for the three months ended March 31, 2013 (unaudited) 3 Condensed Statements of Cash Flows for the nine months ended March 31, 2013 and 2012 (unaudited) 4 Notes to Condensed Financial Statements (unaudited). 5-13 Index QUICK-MED TECHNOLOGIES, INC. CONDENSED BALANCE SHEETS (UNAUDITED) ASSETS March 31, June 30, Current assets: Cash and cash equivalents $ $ Accounts receivable Total current assets Property and equipment, net Other assets: Prepaid expenses Intangible asset, net Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Unearned revenue Accrued expenses Current maturity of note payable -related party Current maturity of note payable -related party Current maturity of note payable - related party Total current liabilities License payable Long-term liability - convertible note payable - - Long-term liability - convertible note payable Total liabilities Commitments and contingencies Stockholders' deficit: Common stock, $0.0001 par value; 100,000,000authorized shares; 37,346,154 shares issued andoutstanding at March 31, 2013 and June 30, 2012 Additional paid-in capital Outstanding stock options Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See Notes to Unaudited Condensed Financial Statements 1 Index QUICK-MED TECHNOLOGIES, INC. CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) 3 months ended 9 months ended March March Revenues Royalty and license fees $ Product sales Research and development service - - Total revenues Expenses: Cost of sales Research and development General and administrative expenses ) Licensing and patent expenses Depreciation and amortization Total operating expenses Operating profit (loss) Other income (expense): Interest income 87 58 Interest expense ) Total other expense ) Profit (Loss) before provision (benefit) for income taxes ) ) ) Provision (benefit) for income taxes - Net loss $ $ ) $ ) $ ) Net loss per share - basic and diluted $ $ ) $ ) $ ) Weighted average commonshares outstanding - basic and diluted See Notes to Unaudited Condensed Financial Statements 2 Index QUICK-MED TECHNOLOGIES, INC. CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS' DEFICIT FOR THE THREE MONTHS ENDED MARCH 31, 2013 (UNAUDITED) Common Stock Additional Paid-in Accumulated Outstanding Shares Amount Capital Deficit Stock Options Total Balance at December 31, 2012 $ $ $ ) $ $ ) Forfeited stock-based compensation ) ) Net profit - - Balance at March 31, 2013 $ $ $ ) $ $ ) See Notes to Unaudited Condensed Financial Statements 3 Index QUICK-MED TECHNOLOGIES, INC. STATEMENT OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) 9 Months Ended March 31, 2013 March 31, 2012 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Forfeited stock-based compensation ) Increase (decrease) in: Accounts receivable ) Prepaid expenses ) ) Increase (decrease) in: Accounts payable ) ) Accrued interest Unearned revenue Accrued expenses and other current liabilities ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Property and equipment ) ) Intangible assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from stock issuance - Decrease in notes payable - officer ) ) Net cash (used in) provided by financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Cash paid for: Interest Income taxes $
